Ogden, P. J.
This suit was brought on a promissory note, given June 15, 1865, for the purchase money of a certain negro. The. note was given to W. R. Robinson, and by him transferred to J. G. Russell, in August, 1865. The maker of the note having died, his widow made herself a party defendant, and pleaded failure and want of consideration; and further, that the note was given in furtherance of an illegal traffic, and was therefore null and void.
Without entering again into the discussion of the question when emancipation took effect in Texas, or attempting to fix the precise date when that important measure went into operation, this court is unanimously of the opinion, that on the fifteenth day of June, 1865, African slavery had been abolished in the United States, and that negroes were no longer the subject of legal traffic. It "follows, that. the note sued on was executed in an illegal traffic, and in violation of a sound public policy, and therefore without any legal consideration, and that its payment cannot now be enforced in the courts of the country.
*402The judgment of the District Court is, therefore, reversed and the cause dismissed.
Bevebséd and dismissed.